Citation Nr: 1016133	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-12 964	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of aorta 
surgery, to include as secondary to service-connected 
diabetes mellitus.  

3.  Entitlement to service connection for a cardiovascular 
disorder, other than hypertension, to include as secondary to 
service-connected diabetes mellitus.  

4.  Entitlement to service connection for a neurological 
disorder, to include as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a rating decision entered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which while granting service connection 
for hypertension in association with previously service-
connected diabetic nephropathy, denied service connection for 
PTSD, as well as residuals of aorta surgery, a cardiovascular 
disorder inclusive of hypertension, and a neurological 
disorder, all to include as secondary to service-connected 
diabetes mellitus.  Subsequently, the Veteran relocated on 
more than one occasion and his claims folder was transferred 
to the jurisdiction of the appropriate RO, most recently the 
RO located in Oakland, California.  

Following entry of the August 2004 denial, the Veteran sought 
reconsideration of his claim by the RO in Atlanta, Georgia, 
by his October 2004 submission.  Such led to RO action, later 
in February 2005, granting service connection for a mood 
disorder secondary to service-connected diabetes mellitus, 
left ventricular hypertrophy secondary to service-connected 
diabetes mellitus, and residuals of a cerebral vascular 
accident (claimed as a stroke and associated neurological 
damage) secondary to service-connected diabetes mellitus.  
Also, service connection was established for left facial 
numbness and left arm weakness, as separate entities related 
to the service-connected cerebral vascular accident.

Pursuant to his request, the Veteran was afforded a hearing 
before the Board in Washington, DC, in November 2009, a 
transcript of which is of record.  At such hearing, the 
Veteran submitted additional documentary evidence along with 
a waiver for its initial consideration by the RO.  In 
addition, the Veteran was afforded a 60-day period in which 
to submit additional evidence, but as of the ending date of 
that period, January 5, 2010, no additional evidence was 
received by the Board.  

At the foregoing hearing, the Veteran raised the question of 
error in prior rating actions which service-connected 
amputations of his lower extremities below the knee, and 
specifically, that one of his leg amputations was at a point 
above the knee.  Such matter is herein referred to the RO for 
initial development and adjudication.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

At his November 2009 hearing, the Veteran indicated that the 
record on appeal did not include all of his VA treatment 
reports from medical facilities located in Oklahoma City, 
Oklahoma; Atlanta, Georgia; San Francisco, California; 
Charleston, South Carolina; and Washington, DC.  He alleged 
that such records were missing, archived, and/or sanitized 
and, in effect, he requested the VA's assistance in obtaining 
those records of VA treatment.  Remand is necessary to ensure 
that all pertinent VA records are obtained for appropriate 
consideration of the issues herein on appeal.  

Preliminary review of the record documents diagnoses of PTSD, 
peripheral neuropathy, hyperlipidemia, hypercholesterolemia, 
heart murmur, peripheral vascular disease, and residuals of 
an aortic thromboendarterectomy and sympathectomy in October 
1989 prior to leg amputations.  Notice is taken that a VA 
medical examination in September 2005 disclosed no 
neurological or cardiovascular complications of the veteran's 
diabetes mellitus, based on the reported absence of relevant 
pathology, but at least a portion of the foregoing entities 
were diagnosed thereafter and one or more VA clinicians have 
reported both cardiovascular and neurological complications 
involving the veteran's diabetes mellitus.  On the basis of 
the foregoing, and given the medical complexities posed by 
this case, further VA medical examinations and solicitations 
of medical opinions as to the etiology of the claimed 
disorders are deemed warranted.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain for inclusion in the veteran's 
VA claims folder all pertinent records of 
VA medical treatment, not already on 
file, which were compiled at VA medical 
facilities located in Oklahoma City, 
Oklahoma; Atlanta, Georgia; San 
Francisco, California; Charleston, South 
Carolina; and Washington, DC, from the 
time of the veteran's discharge from 
service in 1990 to the present.  Such 
records may have been archived or 
forwarded to a Federal records 
repository, and efforts to obtain any 
such records should entail contact with 
those facilities where such records may 
now be located.  

2.  Thereafter, afford the Veteran VA 
cardiovascular, peripheral vascular, 
neuropsychiatric/psychological, and 
neurological examinations in order to 
ascertain the nature and etiology of his 
claimed PTSD, residuals of aortic 
surgery, and cardiovascular and 
neurological disorders.  Each examiner 
should be provided the veteran's VA 
claims folder for his or her review and 
the report of each such examination 
should indicate whether in fact the 
claims folder was provided and reviewed.  
Such examinations should include a 
clinical evaluation and any diagnostic 
testing deemed necessary by each 
individual examiner.  All pertinent 
diagnoses should be set forth in detail.  

Upon completion of the foregoing, the 
psychiatric examiner is asked to address 
the following:

(a)  Does the Veteran meet the 
diagnostic criteria for PTSD, 
as defined by the American 
Psychiatric Association's 
Diagnostic and Statistical 
Manual of Mental Disorders (4th 
ed. 1994)?  

(b)  Is there any other 
psychiatric disorder in 
existence, other than the 
veteran's service-connected 
mood disorder secondary to 
service-connected diabetes 
mellitus, that originated in 
service or, if a psychosis, 
within the one-year period 
immediately following service 
discharge in January 1970?

(c)  If the answer to (a) above 
is in the affirmative, is it at 
least as likely as not (50 
percent or greater degree of 
probability) that the 
appellant's PTSD is causally 
linked to his claimed stressor 
involving his service-connected 
amputations of his lower 
extremities and the disorders 
associated therewith?  



The peripheral vascular examiner is asked 
to address the following:

(a)  Are there currently in 
existence residuals, localized 
or systemic, of the veteran's 
October 1989 aortic 
thromboendarterectomy and 
sympathectomy which are not 
already service connected, and 
if so, please identify those 
residuals with specificity?  Is 
the veteran's peripheral 
vascular disease or other 
vascular disorder the result of 
that procedure?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected diabetes 
mellitus has caused or worsened 
his any existing residuals of 
veteran's October 1989 aortic 
thromboendarterectomy and 
sympathectomy, other than that 
already service connected?  If 
it is determined that any 
claimed disorder was worsened 
by his service-connected 
diabetes mellitus, to the 
extent that is possible the 
examiner should indicate the 
approximate degree of 
disability or baseline (e.g., 
mild, moderate, severe) before 
the onset of the aggravation.

The cardiovascular examiner is asked to 
address the following:

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
existing cardiovascular 
disorder, other than service-
connected hypertension and left 
ventricular hypertrophy, but to 
include hypercholesterolemia, 
hyperlipidemia, or heart 
murmur, began during service, 
within one year of his 
discharge from service, or is 
otherwise causally linked to 
any incident of his active 
service?  

(b)  Is it at least as likely 
as not that the veteran's 
service-connected diabetes 
mellitus has caused or worsened 
his claimed cardiovascular 
disorder?  If it is determined 
that any claimed disorder was 
worsened by his service-
connected diabetes mellitus, to 
the extent that is possible the 
examiner should indicate the 
approximate degree of 
disability or baseline (e.g., 
mild, moderate, severe) before 
the onset of the aggravation.

The neurological examiner is asked to 
address the following:  

(a)  Is it at least as likely 
as not (50 percent or greater 
degree of probability) that any 
neurological disorder, other 
than that already service 
connected, began during 
service, within one year of his 
discharge from service, or is 
otherwise causally linked to 
any incident of his active 
service?  

(b)  Is it at least as likely 
as not that the veteran's 
service-connected diabetes 
mellitus has caused or worsened 
his claimed neurological 
disorder?  If it is determined 
that any claimed disorder was 
worsened by his service-
connected diabetes mellitus, to 
the extent that is possible the 
examiner should indicate the 
approximate degree of 
disability or baseline (e.g., 
mild, moderate, severe) before 
the onset of the aggravation.

With respect to the questions noted 
above, each examiner is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

Each applicable examiner is also informed 
that aggravation for legal purposes is 
defined as a chronic worsening of the 
underlying disability versus a temporary 
flare-up of symptoms.  It represents a 
permanent increase in severity, beyond 
its natural progression.

If any examiner determines that the 
claimed aggravation occurred, to the 
extent that is possible, he or she should 
provide the approximate degree of 
severity of the aggravated disability 
(the baseline level of functional 
impairment) before the onset of 
aggravation (e.g., slight then, moderate 
now).

A clear rationale for all opinions is 
requested along with a discussion of the 
facts and medical principles involved.  
However, if any requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

3.  Lastly, readjudicate each of the 
issues on appeal, based on all the 
evidence of record and all governing laws 
and regulations.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


